Citation Nr: 1432672	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In his January 2011 notice of disagreement (NOD), the Veteran contested the RO's decision regarding his service connection claims for a heart condition and bilateral hearing loss.  Although the RO included those issues in an August 2011 statement of the case (SOC), the Veteran limited his appeal to service connection for bilateral hearing loss.  See 38 C.F.R. § 20.202 (2013). 


FINDINGS OF FACT

1. Bilateral hearing loss was noted on entry into active service. 

2. The competent evidence of record does not show that the preexisting bilateral hearing loss increased in severity during active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306, 3.385 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, VA treatment, and private treatment records.  The Veteran was afforded a VA audiological examination in October 2010.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for bilateral hearing loss, which he attributes to acoustic trauma in service.  Specifically, the Veteran contends that he was exposed to loud noise from trucks and firing range weapons.  His DD-214 reflects that his military occupational specialty was a water supply specialist and his decorations include a sharpshooter (rifle).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The Veteran's service treatment records reflect that he had hearing loss at the time he entered active duty.  Specifically, his July 1964 enlistment examination and an undated audiogram, which has been associated with the enlistment examination, show bilateral hearing loss at the 3000 and 4000Hz.  As an initial matter, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the Veteran's in-service audiometric test results shown below have been converted to ISO-ANSI standards.

At his July 1964 enlistment examination, the Veteran presented with the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
45
45
LEFT
15
0
10
25
30

The Veteran's service treatment records do not reveal any further complaints, treatment, or diagnosis of hearing loss in service.  On July 1964 and April 1967 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" any ear trouble.  July 1964 and April 1967 clinical evaluations of the Veteran's ears were also normal.  His April 1967 separation examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15

10
LEFT
20
15
20

10

Private treatment records from September 2008 show complaints of hearing loss.  

The Veteran was afforded a VA examination in October 2010, where he reported exposure to loud noise from trucks and firing range weapons.  The VA examiner also noted that the Veteran worked as a boatswain mate for over 40 years after service, where he loaded, painted, and overhauled boats and boat engines.  The Veteran also reported using tools such as sanders, paint chippers, air chippers, air hammers, and air guns in his post-service occupation.  Although the Veteran stated the he used ear muffs and ear plugs, he could not recall when he began using hearing protection.  He denied recreational noise exposure. 

On physical examination, the VA examiner noted normal sloping to profound sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is less likely as not related to military noise exposure.  The examiner reasoned that the Veteran's hearing was within normal range on his exit examination and that noise induced hearing loss is not of delayed onset, it shows immediate effects.  The examiner also stated that the Veteran's post-service occupational noise exposure must be considered as a "significant contributing effect."  In regards to his entrance examination results, the examiner concluded that a reasonable explanation for the results could include a temporary shift in audiologic thresholds due to noise exposure within 14 hours of the Veteran's entrance audiologic exam.  

January 2011 private medical records show a diagnosis of hearing loss and treatment with hearing aids. 

Generally, a veteran is presumed to be in sound condition upon entrance into service, except when defects, infirmities or disorders are noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service in order to rebut the presumption of soundness on entry into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Where a Veteran is otherwise not presumed sound on entrance, as in this case, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002).

In this case, bilateral hearing loss was noted in the Veteran's entrance examination.  Therefore, the Board must determine whether the Veteran's preexisting condition was aggravated by his active military.  

After review of the evidence, the Board finds that the Veteran's preexisting bilateral hearing loss was not aggravated by service.  The Veteran's hearing was normal at separation.  When compared with his service entrance audiology examination, the Veteran's service separation audiology examination results indicate that his preexisting bilateral hearing loss did not increase in severity during service.  In fact, there was no hearing loss at 4000 Hz at separation; his hearing appears to have improved.  Because the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service the presumption of aggravation does not apply, and therefore, the burden on VA to rebut the presumption does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 .

In finding no aggravation, the Board places significant probative value on the absence of evidence that shows an increase in complaints of or treatment for bilateral hearing loss during or immediately after service, and absence of complaints as reported by the Veteran at service separation.  The Veteran's service treatment records contain an April 1967 Report of Medical History, where the Veteran answered "no" to whether he "ever had or have you now" any ear trouble.  An April 1967 clinical evaluation of the Veteran's ears also showed no abnormalities.  Furthermore, the Veteran did not make any complaints related to his bilateral hearing loss until 2008.  

The only other evidence in the record relating military service to the Veteran's preexisting hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 . Because aggravation is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
	MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


